Exhibit 10.343

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT GRANT

(PERFORMANCE-BASED VESTING)

You have been granted Restricted Stock Units. A Restricted Stock Unit represents
the right to receive, subject to certain conditions, a share of Common Stock of
The Charles Schwab Corporation (“Schwab”), under The Charles Schwab Corporation
2004 Stock Incentive Plan (the “Plan”). Your Restricted Stock Units are granted
subject to the following terms:

 

Name of Recipient:    Total Number of Restricted Stock Units Granted:    Grant
Date:    Vesting Schedule:   

So long as you remain in service in good standing and subject to the terms of
the Restricted Stock Unit Agreement and certification of the Performance Goal by
Schwab’s Compensation Committee, this grant vests on the following Vesting
Dates, subject to the restrictions below:

  

 

Number of Restricted Stock Units on Vesting Date:

The number of Restricted Stock Units indicated will vest only if Schwab’s
Compensation Committee certifies that as of the Vesting Date next to the number
of Restricted Stock Units, Schwab has satisfied the Performance Goal for the
applicable performance period ending prior to such Vesting Date. The Performance
Goal shall be established by the Compensation Committee within the first 90 days
of the applicable performance period.

[If the Performance Goal is not met for any one-year period, you will have a
second opportunity to vest in the unvested portion of the grant if Schwab has
satisfied the Performance Goal established by the Compensation Committee for the
second vesting opportunity.]

 

1



--------------------------------------------------------------------------------

Except as otherwise provided in the Restricted Stock Unit Agreement, if the
Performance Goal is not met, any unvested portion of the grant will be forfeited
automatically and permanently on the date established by the Compensation
Committee.

Any vested Restricted Stock Units will be paid in shares of Common Stock of The
Charles Schwab Corporation (“Shares”) as soon as administratively possible after
vesting, but in no event beyond March 15th of the year following the year of
vesting.

You and Schwab agree that this grant is issued under and governed by the terms
and conditions of the Plan and the Restricted Stock Unit Agreement, both of
which are made a part of this notice. Please review the Restricted Stock Unit
Agreement and the Plan carefully, as they explain the terms and conditions of
this grant. You agree that Schwab may deliver electronically all documents
relating to the Plan or this grant (including, without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
Schwab is required to deliver to its stockholders. By accepting this grant, you
agree to all of the terms and conditions described above, in the Restricted
Stock Unit Agreement and in the Plan, and you have no right whatsoever to change
or negotiate such terms and conditions.

 

2



--------------------------------------------------------------------------------

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(PERFORMANCE-BASED VESTING)

 

Payment for Units   

No payment is required for the Restricted Stock Units that you are receiving.
Restricted Stock Units are an unfunded and unsecured obligation of Schwab.

Vesting   

Subject to the provisions of this Agreement, this grant becomes vested as
described in the Notice of Restricted Stock Unit Grant, of which this Restricted
Stock Unit Agreement is a part. Unvested units will be considered “Restricted
Stock Units.” If your service terminates for any reason, then your Restricted
Stock Units will automatically and permanently be forfeited to the extent that
they have not vested before the termination date and will not vest as a result
of the termination, unless otherwise noted below. This means that the Restricted
Stock Units will immediately revert to Schwab. You will receive no payment for
Restricted Stock Units that are forfeited. Schwab determines when your service
terminates for this purpose. For all purposes of this Agreement, “service” means
continuous employment as a common-law employee of Schwab or a parent company or
subsidiary of Schwab, and “subsidiary” means a subsidiary corporation as defined
in section 424(f) of the Internal Revenue Code of 1986, as amended (the “Code”).

Accelerated Vesting   

This grant, to the extent not already forfeited, will become fully vested if
your service terminates on account of your death or disability. If, prior to the
date your service terminates, Schwab is subject to a “change in control” (as
defined in the Plan document), this grant, to the extent not already forfeited,
will become fully vested as of the date that the change in control occurs.

Continued Vesting   

If your service terminates on account of your retirement and your retirement
occurs at least two years after the Grant Date indicated in the Notice of
Restricted Stock Unit Grant, you will be treated as in service in good standing
for purposes of determining further vesting of the grant.

 

If you are entitled to severance benefits under The Charles Schwab Severance Pay
Plan (or any successor plan), then you may be treated as in service in good
standing during your Severance Period for purposes of determining further
vesting of the grant under the terms of that plan.

Definition of Fair   

“Fair market value” means the average of the high and low price of

 

1



--------------------------------------------------------------------------------

Market Value   

a Share (as defined below) as reported on the New York Stock Exchange on the
applicable determination date.

Definition of Disability   

For all purposes of this Agreement, “disability” means that you have a
disability such that you have been determined to be eligible for benefits under
Schwab’s long-term disability plan, or if you are not covered by Schwab’s
long-term disability plan, you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which has lasted, or can be expected to last, for a continuous period of not
less than 12 months or which can be expected to result in death as determined by
Schwab in its sole discretion.

Definition of Retirement   

If you are an employee of Schwab and its subsidiaries, “retirement” means
termination of service for any reason other than death at any time after you
attain age 55, but only if, at the time of your termination, you have been
credited with at least 10 years of service.

 

The phrase “years of service” above has the same meaning given to it under The
SchwabPlan Retirement Savings and Investment Plan (or any successor plan).

Payment of Shares   

Restricted Stock Units that vest will be paid in shares of Common Stock of The
Charles Schwab Corporation (“Shares”) as soon as administratively possible
following vesting, but in no event beyond March 15th of the year following the
year of vesting.

Restrictions on Restricted Stock Units   

You may not sell, transfer, pledge or otherwise dispose of any Restricted Stock
Units without Schwab’s written consent. Schwab will deliver Shares to you only
after the Restricted Stock Units vest and after all other terms and conditions
in this Agreement have been satisfied.

 

Schwab may, in its sole discretion, allow you to transfer these Restricted Stock
Units under a domestic relations order in settlement of marital or domestic
property rights.

 

In order to transfer these Restricted Stock Units, you and the transferee(s)
must execute the forms prescribed by Schwab, which include the consent of the
transferee(s) to be bound by this Agreement.

Delivery of Shares After Death   

In the event of your death prior to the date your service terminates, your
Shares will be delivered to your beneficiary or beneficiaries. You may designate
one or more beneficiaries by filing a beneficiary designation form. You may
change your beneficiary designation by

 

2



--------------------------------------------------------------------------------

  

filing a new form with Schwab at any time prior to your death. If you do not
designate a beneficiary or if your designated beneficiary predeceases you, then,
your Shares will be delivered to your estate. The Compensation Committee, in its
sole discretion, will determine the form and time of the distribution of Shares
to your estate. In no event will the payment be made beyond March 15th of the
year following the year of death.

Restrictions on Resale   

You agree not to sell any Shares at a time when applicable laws, Schwab’s
policies or an agreement between Schwab and its underwriters prohibit a sale.
This restriction will apply as long as your service continues and for such
period of time after the termination of your service as Schwab may specify.

Withholding Taxes   

The Restricted Stock Units will not be paid in Shares unless you have made
acceptable arrangements to pay any applicable withholding of income and
employment taxes that may be due as a result of this grant. With Schwab’s
consent, these arrangements may include withholding Shares. In its sole
discretion, Schwab may withhold the minimum number of whole Shares, valued at
the fair market value on the Vesting Date, required to satisfy such applicable
withholding taxes. Any residual amount of applicable withholding taxes, i.e.,
amounts of less than the fair market value of a Share, may be deducted from your
pay. If withholding taxes are due and you have terminated employment, applicable
withholding taxes will be deducted from your Schwab brokerage account. You are
responsible for having sufficient funds in your Schwab brokerage account to
cover the withholding taxes at the time they are due.

No Stockholder Rights   

Your Restricted Stock Units carry no voting or other stockholder rights. You
have no rights as a Schwab stockholder until your units are settled by issuing
Shares.

Contribution of Par Value   

On your behalf, Schwab will contribute to its capital an amount equal to the par
value of the Shares issued to you.

Dividend Equivalent Rights   

If Schwab pays cash dividends on Shares, each Restricted Stock Unit will accrue
a dividend equivalent equal to the cash dividend paid per Share, subject to the
same vesting and forfeiture provisions as the associated Restricted Stock Units,
to be paid in cash without interest at the time the associated Restricted Stock
Units vest and Shares are released. In no event will the accumulated dividend
equivalent be paid beyond March 15th of the year following the year in which the
associated Restricted Stock Units vest.

No Right to   

Nothing in this Agreement will be construed as giving you the right

 

3



--------------------------------------------------------------------------------

Remain Employee   

to be retained as an employee, contingent worker or director of Schwab and its
subsidiaries for any specific duration or at all.

Limitation on Payments   

If a payment from the Plan would constitute an excess parachute payment under
section 280G of the Code or if there have been certain securities law
violations, then your grant may be reduced or forfeited and you may be required
to disgorge any profit that you have realized from your grant.

 

If a disqualified individual receives a payment or transfer under the Plan that
would constitute an excess parachute payment under section 280G of the Code,
such payment will be reduced, as described below. Generally, someone is a
“disqualified individual” under section 280G if he or she is (a) an officer of
Schwab, (b) a member of the group consisting of the highest paid 1% of the
employees of Schwab or, if less, the highest paid 250 employees of Schwab, or
(c) a 1% stockholder of Schwab. For purposes of the section on “Limitation on
Payments,” the term “Schwab” will include affiliated corporations to the extent
determined by the independent auditors most recently selected by the Schwab
Board of Directors (the “Auditors”) in accordance with section 280G(d)(5) of the
Code.

 

In the event that the Auditors determine that any payment or transfer in the
nature of compensation to or for your benefit, whether paid or payable (or
transferred or transferable) pursuant to the terms of the Plan or otherwise (a
“Payment”), would be nondeductible for federal income tax purposes because of
the provisions concerning “excess parachute payments” in section 280G of the
Code, then the aggregate present value of all Payments will be reduced (but not
below zero) to the Reduced Amount; provided, however, that the Compensation
Committee may specify in writing that the grant will not be so reduced and will
not be subject to reduction under this section.

 

For this purpose, the “Reduced Amount” will be the amount, expressed as a
present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by Schwab because of section
280G of the Code.

 

If the Auditors determine that any Payment would be nondeductible because of
section 280G of the Code, then Schwab will promptly give you notice to that
effect and a copy of the detailed calculation of the Reduced Amount. You may
then elect, in your discretion, which and how much of the Payments will be
eliminated or reduced (as long as after such election, the aggregate present
value of the Payments equals the Reduced Amount). You will advise Schwab in

 

4



--------------------------------------------------------------------------------

  

writing of your election within 10 days of receipt of the notice.

 

If you do not make such an election within the 10-day period, then Schwab may
elect which and how much of the Payments will be eliminated or reduced (as long
as after such election the aggregate present value of the Payments equals the
Reduced Amount). Schwab will notify you promptly of its election. Present value
will be determined in accordance with section 280G(d)(4) of the Code. The
Auditors’ determinations will be binding upon you and Schwab and will be made
within 60 days of the date when a Payment becomes payable or transferable.

 

As promptly as practicable following these determination and elections, Schwab
will pay or transfer to or for your benefit such amounts as are then due to you
under the Plan, and will promptly pay or transfer to or for your benefit in the
future such amounts as become due to you under the Plan.

 

As a result of uncertainty in the application of section 280G of the Code at the
time of an initial determination by the Auditors, it is possible that Payments
will have been made by Schwab which should not have been made (an “Overpayment”)
or that additional Payments which will not have been made by Schwab could have
been made (an “Underpayment”), consistent in each case with the calculation of
the Reduced Amount. In the event that the Auditors, based upon the assertion of
a deficiency by the Internal Revenue Service against you or Schwab which the
Auditors believe has a high probability of success, determine that an
Overpayment has been made, the amount of such Overpayment will be paid by you to
Schwab on demand, together with interest at the applicable federal rate provided
in section 7872(f)(2) of the Code. However, no amount will be payable by you to
Schwab if and to the extent that such payment would not reduce the amount which
is subject to taxation under section 4999 of the Code. In the event that the
Auditors determine that an Underpayment has occurred, such Underpayment will
promptly be paid or transferred by Schwab to or for your benefit, together with
interest at the applicable federal rate provided in section 7872(f)(2) of the
Code.

 

Notwithstanding the foregoing, in no event will a payment be made under this
Section beyond March 15th of the year following the year in which the amount
ceases to be subject to a substantial risk of forfeiture.

Claims Procedure   

You may file a claim for benefits under the Plan by following the procedures
prescribed by Schwab. If your claim is denied, generally you will receive
written or electronic notification of the denial

 

5



--------------------------------------------------------------------------------

  

within 90 days of the date on which you filed the claim. If special
circumstances require more time to make a decision about your claim, you will
receive notification of when you may expect a decision. You may appeal the
denial by submitting to the Plan Administrator a written request for review
within 30 days of receiving notification of the denial. Your request should
include all facts upon which your appeal is based. Generally, the Plan
Administrator will provide you with written or electronic notification of its
decision within 90 days after receiving the review request. If special
circumstances require more time to make a decision about your request, you will
receive notification of when you may expect a decision.

Plan Administration   

The Plan Administrator has discretionary authority to make all determinations
related to this grant and to construe the terms of the Plan, the Notice of
Restricted Stock Unit Grant and this Agreement. The Plan Administrator’s
determinations are conclusive and binding on all persons.

Adjustments   

In the event of a stock split, a stock dividend or a similar change in Schwab
stock, the number of Restricted Stock Units that remain subject to forfeiture
shall be adjusted accordingly.

Severability   

In the event that any provision of this Agreement is held invalid or
unenforceable, the provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.

Applicable Law   

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions), as such laws are
applied to contracts entered into and performed in Delaware.

The Plan and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference. This
Agreement, the Notice of Restricted Stock Unit Grant and the Plan constitute the
entire understanding between you and Schwab regarding this grant. Any prior
agreements, commitments or negotiations concerning this grant are superseded.
This Agreement may be amended only by another written agreement, signed by both
parties and approved by the Compensation Committee. If there is any
inconsistency or conflict between any provision of this Agreement and the Plan,
the terms of the Plan will control.

BY ACCEPTING THIS GRANT, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

6